Case: 15-30600      Document: 00513503654         Page: 1    Date Filed: 05/12/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 15-30600                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
UNITED STATES OF AMERICA,                                                   May 12, 2016
                                                                           Lyle W. Cayce
              Plaintiff - Appellee                                              Clerk

v.

JOSE R. SEGOVIA-AYALA,

              Defendant - Appellant




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:14-CR-167


Before HIGGINBOTHAM, PRADO, and GRAVES, Circuit Judges.
PER CURIAM:*
       Louisiana state police stopped Jose Segovia-Ayala’s van for a traffic
violation. A search of the van revealed several pounds of heroin. Segovia-Ayala
was arrested and indicted for possession with intent to distribute. He moved
to suppress the evidence from the search and from his responses to questions
after he was arrested. The district court denied the motion. Segovia-Ayala
conditionally pled guilty, and now appeals the denial of the motion to suppress


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 15-30600        Document: 00513503654          Page: 2     Date Filed: 05/12/2016



                                        No. 15-30600
on two grounds. We review the district court’s factual findings for clear error
and its conclusions of law de novo, construing the evidence in the light most
favorable to the party that prevailed below. 1
       Segovia-Ayala first claims that the search of his van was unlawful.
Although the search was warrantless, Segovia-Ayala consented to it. 2 He now
contends his consent was invalid because it came only amidst “the prolonged
detention of the road side stop,” which he asserts was a “constitutional
violation.” Segovia-Ayala appears to argue both (1) that because the detention
was unconstitutional, his subsequent consent to search and the evidence that
resulted were fruit of the poisonous tree; 3 and (2) that the prolonged detention
amounted to coercion, rendering his consent involuntary. 4 Having heard the
helpful arguments of counsel and reviewed the relevant record, we find no
merit in either theory. The district court correctly found that reasonable
suspicion of criminal activity justified extending the stop of Segovia-Ayala’s
vehicle, 5 and it did not clearly err in determining that his consent was
voluntary and valid.




       1  United States v. Pack, 612 F.3d 341, 347 (5th Cir.), opinion modified on denial of
reh’g, 622 F.3d 383 (5th Cir. 2010); see Jauch v. Nautical Servs., Inc., 470 F.3d 207, 213 (5th
Cir. 2006) (“The clear error standard precludes reversal of a district court’s findings unless
we are ‘left with the definite and firm conviction that a mistake has been committed.’”
(quoting Anderson v. City of Bessemer, 470 U.S. 564, 573 (1985))).
        2 See Schneckloth v. Bustamonte, 412 U.S. 218, 219 (1973) (a search pursuant to

consent does not require a warrant).
        3 See United States v. Rivas, 157 F.3d 364, 368 (5th Cir. 1998) (“Under the ‘fruit of the

poisonous tree’ doctrine, all evidence derived from the exploitation of an illegal search or
seizure must be suppressed, unless the Government shows that there was a break in the
chain of events sufficient to refute the inference that the evidence was a product of the Fourth
Amendment violation.”).
        4 See United States v. Blevins, 755 F.3d 312, 326 (5th Cir. 2014) (consent to a

warrantless search must be voluntary).
        5 See United States v. Brigham, 382 F.3d 500, 507 (5th Cir. 2004) (en banc) (“[A]

detention must be temporary and last no longer than is necessary to effectuate the purpose
of the stop, unless further reasonable suspicion, supported by articulable facts, emerges.”).
                                               2
     Case: 15-30600      Document: 00513503654         Page: 3    Date Filed: 05/12/2016



                                      No. 15-30600
       Second, Segovia-Ayala claims that his post-arrest statements should
have been suppressed because he did not understand his Miranda rights. 6 A
state trooper recited Segovia-Ayala’s Miranda rights to him in English.
Although he speaks some English, Segovia-Ayala’s first language is Spanish,
and he argues he did not understand the recital. 7 Again, having carefully
examined the record before the district court, we do not find clear error in that
court’s determination that Segovia-Ayala understood the Miranda warning
given to him.
       AFFIRMED.




       6 See Miranda v. Arizona, 384 U.S. 436, 475-76 (1966).
       7 See Berghuis v. Thompkins, 560 U.S. 370, 384 (2010) (“If the State establishes that
a Miranda warning was given and the accused made an uncoerced statement, this showing,
standing alone, is insufficient to demonstrate ‘a valid waiver’ of Miranda rights. The
prosecution must make the additional showing that the accused understood these rights.”
(citation omitted) (quoting Miranda, 384 U.S. at 475)).
                                             3